Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-9 have been submitted to examination.
Claims 1-9 have been rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following steps:

{

•    storing a procedure model in a memory, the procedure model associating event information with an investigation procedure and a required time for each of events that occur in a system, the event information being information regarding a relevant event, the investigation procedure being a procedure for investigating whether the relevant event is a fault, the required time being a time spent for performing investigation in accordance with the investigation procedure;

•    storing, by the computer, a learning model in the memory, the learning model associating a first reliability with each of investigation contents for each of the events, the investigation contents being included in the investigation procedure;

•    extracting, by the computer, the learning model and the procedure model that correspond to the first event information from the memory;

•    calculating, by the computer, a second reliability for each of first investigation procedures based on the extracted learning model and the procedure model, the first investigation procedures being associated with the first event information in the procedure model;
• calculating, by the computer, a score for each of the first investigation procedures based on the second reliability and the required time;

•    determining, by the computer, a recommended investigation procedure that has the best the highest score from among the first investigation procedures based on the score for each of the first investigation procedures;
}
are considered to be Mathematical Concepts. It is considered as such because the procedure model associates event information with an investigation procedure and a required time for each of events that occur in a system. This is mathematical relationships as clearly reflected in the Table of Figure 13 of the present Application. 
The limitation of learning model relates mathematically the event of the procedure model into a reliability. As an example the VS event as described in Figure 15A of the present Application reflects the reliability of such event investigation by a relation of 2. This is a mathematical relation, which is part of mathematical concepts. The calculation limitation is a calculation step based on the two previous limitation which are the procedure model, and the learning model. Therefore it is a mathematical calculation based on mathematical relation.
As to the last limitation determining the second reliability. This limitation falls under the learning model being updated. Therefore, It is a mathematical relation under mathematical calculation.
Finally the submitted amendment which recites; calculating, by the computer, a score for each of the first investigation procedures based on the second reliability and the required time. This is a calculation limitation 
A claim that recites numerical formula or calculation is considered as falling within the “Mathematical Concepts” grouping of abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements including; “displaying the recommended investigation procedure” which is a mere data gathering in conjunction with an abstract idea which is therefore considered insignificant extra solution activity to the judicial exception. Examiner notes that “processor” in claim 9 is a generic computer performing generic functions.
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the
abstract idea. As explained above the claimed processor is generic. The claim does not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.
Dependent claims 2, 3, 4, 5, 6, 7 are merely drawn to mathematical concepts and/or data collection steps. These limitation are considered to be drawn to the abstract idea without adding significantly more.
Response to Applicants’ Arguments and Remarks
Arguments and remarks received by the Office on 2/2/2021 have been fully considered and are not persuasive.
In regard the first argument which states; “The Office Action asserts on page 9 that “paragraph 106 of the present specification does not state any improvement presence as stated in the argument. Assuming arguendo that these assertions are correct, the claims have been amended to more particularly recite the statutory subject 
Examiner respectfully disagrees
Examiner states that neither paragraph 106 nor the claims recite how the invention according to paragraph 106 or to the limitations in the recited claims have improved the functionality of a computer, or a technology in the technical field. In other words, Applicant has to demonstrate via factual arguments borrowed from the specification and the claims how the calculation and the mathematical concepts recited improve the functionality of a computer, or a technology in this technical field.

                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner